Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Cerpa on March 18, 2021.
The amended claims are listed below.
Claim 7: Delete the recitation “of each other” (line 2) immediately after the recitation “independently” (line 2); change the recitation “substituted by” (lines 3, 6, 8, and 10) to “modified with”; replace the recitation “ring atoms” (lines 5 and 9) with “heteroatom(s)”; and change the recitation “heteroalkyl ring” (line 9) to “heterocyclic ring”.
 Claim 10: Delete the recitation “of each other” right after the recitation “independently” (line 2).
Claim 21: Change the recitation “wherein each ring is unsubstituted or is substituted with” (lines 2 to 3) to “wherein the phenyl ring is unsubstituted or is modified with”.
Claim 25: Delete the excessive conjunction “and” immediately after the recitation “R3 is H or a protecting group” (line 6 on page 7); and delete the recitation “, or R1 and R2 and/or R3 and R4 form, together with the pyranose ring atoms to which they are bound, a cyclic group” (lines 8-10 on page 7).
Claim 7: (Currently amended-Rejoined) A method for preparing the multi-functional composition of claim 1, wherein the multi-functional composition is a powder composition prepared by the 
Claim 29: Delete the recitation “or R1 and R2 form, together with the pyranose ring atoms to which they are bound, a cyclic group;” (line 5 on page 9).
Claim 31: Insert the missing conjunction “, or” immediately after the recitation “pyranose moiety” (line 2 of claim 31); and delete the recitation “or R11 and R12 and/or R13 and R14 are taken together with 
Claim 41: (Cancelled)

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 03/09/2021 has been entered. Claims 5, 6, 8, 9, 11, 12, 14, 17-20, 23, 27, 32, 35-38, and 42 are cancelled. Claims 1-4, 13, 15, 24-26, 28-30, 33, 34, 39, 40, and 43-46 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 04/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/31/2020 is withdrawn.  Claims 7, 10, 16, 21, 22, and 31, directed to species of the claim 1 conjugate, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 41 directed to inventions non-elected without traverse.  Accordingly, claim 41 has been cancelled. Thus, claims 1-4, 7, 

Priority
This application is a 371 of PCT/EP2017/063447 filed on 06/02/2017 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 16305640.1 filed on 06/02/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Objections/Rejections
The objection of claims 1, 3, and 4 because of incorrect recitation, as set forth on page 3 of the Final Rejection mailed on 12/09/2020, is withdrawn in view of amended claims 1, 3, and 4.
The rejection of claims 1-4, 13, 15, 24-26, 28-30, 33-35, 39, 40, and 43-46 under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Lehmann et al., as set forth on pages 4-12 of Final Rejection mailed on 12/09/2020, is withdrawn in view of amended claim 1, and cancelled claim 35. Claims 2-4, 13, 15, 24-26, 28-30, 33, 34, 39, 40, and 43-46 depend from or rely on the conjugate of claim 1.
The rejection of claims 1-4, 13, 15, 24-26, 28-30, 33-35, 39, 40, and 43-46 under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Lehmann et al., as applied to claims 1-4, 13, 15, 24-26, 28-30, 33-35, 39, 40, and 43-46, and further in view of Heisler et al. and Inkster et al., as set forth on pages 12-17 of the Final Rejection mailed on 12/09/2020, is withdrawn in view of amended claim 1. Claims 2-4, 13, 15, 24-26, 28-30, 33, 34, 39, 40, and 43-46 depend from or rely on the conjugate of claim 1.

Allowable Subject Matter
The amended claims 1, 39, 40, and 43-45 are allowed. Claims 2-4, 7, 10, 13, 15, 16, 21, 22, 24-26, 28-31, 33, 34, and 46, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A conjugate consisting of formula (I): 
    PNG
    media_image1.png
    154
    400
    media_image1.png
    Greyscale
 wherein… S is attached via position 2, 4, or 6 in the conjugate of formula (I), and wherein the sugar moiety S comprises a single terminal saccharide moiety; and m, o, p, r, and q are independently 0 or 1, wherein at least one of r and o is 1, or a pharmaceutically acceptable salt or solvate thereof; claim 39, directed to A pharmaceutical composition comprising the conjugate of formula (I) of claim 1 and a pharmaceutically acceptable carriers; and claims 40 and 43-45, directed to a method comprising administering the conjugate of formula (I) of claim 1 (or the composition of claim 39) to a subject in need thereof, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 12/09/2020, in which Lin et al. (US Patent Application Publication No. 2015/0105317, published on April 16, 2015) disclosed an insulin conjugate comprising an insulin or insulin analog molecule covalently attached to at least one branched linker having or consisting of two arms, each arm independently covalently attached to a ligand comprising or consisting of a saccharide wherein at least one ligand of the linker includes the saccharide fucose (= 6-deoxy-L-galactose). The ligands are capable of competing with a saccharide (e.g., glucose or alpha-methylmannose) for binding to an endogenous saccharide-binding molecule (e.g., surfactant proteins A and D or members of the selectin family) or for binding to cell-surface sugar receptor (e.g., macrophage mannose receptor, glucose transporter). The insulin polypeptide is conjugated to the moiety at the epsilon-amino group of Lys at position B29 via a fatty acid moiety (
    PNG
    media_image2.png
    200
    392
    media_image2.png
    Greyscale
, RF is H or a C1-30 alkyl group) or to the linker via the B1 phenylalanine amino acid. In further embodiments, the insulin or insulin analog is modified to comprise a polyethylene glycol or fatty acid covalently linked to an amino acid of the insulin or insulin analog (pages 46/318, 49/318, and 52/318, [0216, 0242, 0257, and 0259]; page 33/318, [0055]). The insulin or insulin analog 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, –B is -T-LB-X; X is a ligand; LB is a covalent bond or a group derived from the covalent conjugation of a T with an X. In particular embodiments, 
    PNG
    media_image4.png
    33
    35
    media_image4.png
    Greyscale
 is a heteroatom selected from N, O, or S; 
    PNG
    media_image4.png
    33
    35
    media_image4.png
    Greyscale
 is a 4, 6, or 8-membered aryl or heteroaryl group; or 
    PNG
    media_image4.png
    33
    35
    media_image4.png
    Greyscale
 is a 5- or 6-membered heterocyclic group (e.g., 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, pyrrolinyl, tetrahydroquinolinyl, oxazolidinyl, or piperazinyl (= 
    PNG
    media_image6.png
    207
    154
    media_image6.png
    Greyscale
). In particular embodiments, T is constructed from a C1-20, C1-4 or C4-12 hydrocarbon chain wherein one or more methylene units of T are optionally and independently replaced by -O-, -S-, -N(R)-, or -C(O)-; one or more methylene units of T is replaced by a triazole moiety (= 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
); one or more methylene units of T is replaced by -C(O)-; one or more methylene units of T is replaced by -C(O)N(R)-; or one or more methylene units of T is replaced by -O- (e.g., 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
). The "suitable protecting group" refers to amino protecting groups or hydroxyl protecting groups (pages 55/318 to 57/318, [0282, 0288-0290, and 0307-0309]; pages 39/318 to 40/318, [0144 and 0154]). Example 21 (ML-21) oligosaccharide linker: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (2,5-Dioxopyrrolidin-1-yl N-6-deoxy-α-L-galactopyranosyl)oxy]ethyl}amino)-6-oxohexyl]amino}-2-oxoethyl)N-[2-({6-[(2-{[α-D-mannopyranosyl-(1-3)-[α-D-mannopyranosyl-(1-6)]-α-D-mannopyranosyl]oxy}ethyl)amino]-6-oxohexyI}amino)-2-oxoethyl]glycyl-ß-alaninate). Exemplary human insulin oligosaccharide conjugates (IOCs): IOC-228: 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (page 245/318, [0446]; page 200/318). A method for treating a subject who has diabetes, comprising administering to the subject a composition comprising an insulin conjugate comprising fucose (= 6-deoxy-L-galactose) and a pharmaceutically acceptable carrier to treat the diabetes (page 37/318, [0121]). Lehmann et al. (Carbohydrate Research 276:57-74, 1995) disclosed a photolabile D-galactose derivative: 6-C-(2-azi-5-hydroxypentyl)-1,2:3,4-di-O-isopropylidene-α-D-galactopyranose (1) and analogs 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. The "asymmetric" hexose transport system in erythrocytes recognizes hexoses such as D-glucose or D-galactose on the outside membrane by their reducing end, meaning their free hydroxy groups at C-1, C-2 and C-3, whereas even bulky substituents at position 4 or 6 do not hinder binding from the outside. In contrast, large hydrophobic alkyl or aryl groups attached to position 4 or 6 increase affinities in comparison with the free monosaccharides. Fig. 2 shows a model for the hexose transport system in the human erythrocyte membrane. The dashed lines represent hydrogen bond: 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (page 58, para. 2 to 3; page 59, compound structures; page 63, Fig. 2). Heisler et al. (WO 2013/182612, published on December 12, 2013) disclosed chemical compounds that selectively inhibit glucose transporter 1 (GLUT1) having a general formula (I): 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, RA is selected from the group consisting of: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
(Pyrazolopyrimidine compounds) .  GLUT1 exposes a single substrate-binding site toward either the outside or the inside of the cell. Binding of glucose to one site triggers a conformational change, releasing glucose to the other side of the membrane. Pyrazolopyrimidine compounds have not been reported in the context of GLUT1 inhibition. Example 21: 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
. Example 72: 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
. Example 232: 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (page 2/344, lines 1-4; page 5/344, lines 11-15; page 3/344, lines 13-16; page 4/344, lines 25 to 26; page 165/344, lines 15-17; page 196/344, lines 10-12; pages 288/344 to 289/344, Example 232). However, the references did not teach or suggest the recitation “conjugate consisting of formula (I): 
    PNG
    media_image1.png
    154
    400
    media_image1.png
    Greyscale
”, required by claims 1, 39, 40, and 43-45, and limited by the closed transitional phrase “consisting of” to exclude element, such as branched moiety, that is also disclosed by the references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 7, 10, 13, 15, 16, 21, 22, 24-26, 28-31, 33, 34, 39, 40, and 43-46 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623